DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 line 2 recites the limitation “the instruction is received as a gesture by the operator.” This limit lacks antecedent basis. It is unclear what instruction the claim is referring to.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baer (US 10191486 B2) in view of Contreras (US 20180025649 A1).

Regarding claim 1, Baer teaches:
A method for generating a three-dimensional (3D) path for a moveable platform, the method comprising: 
receiving a set of 3D information associated with a virtual reality environment; See Col. 1, lines 55-59 where “the controller displays a virtual-reality environment.” Also see Col. 4, lines 5-15 where the controller 151 displays an image or video according to the received image signal. This image or video may be rendered into 3D for display in a virtual reality environment. 
receiving a plurality of virtual locations in the virtual reality environment; See Col. 4, lines 41-67 where anchor points are virtual objects associated with a real-world position and may be assigned latitude and longitude coordinates as well as an altitude. In response to user input, the controller 151 may generate and display multiple anchor points.
for individual virtual locations, receiving a corresponding action item; See Col. 4 lines  65-67 where a user can trace real-world objects (RWO) enabling the user to measure the RWOs. Next, see FIG. 6 and Col. 11, lines 32-35 where the controller 151 may display images and/or video captured by the surveyor 101. Also, see FIG. 8 and Col. 11, lines 16-31 where the display 161 is responsive to movements of the headset frame via sensors 310.
generating a set of images associated with the 3D path based on the set of 3D information, the plurality of virtual locations, and the plurality of action items; and See FIG. 11 where the images are generated based on the plurality of anchor points (virtual locations).
visually presenting the set of images to an operator. See FIG. 6 and Col. 11, lines 32-35 where the controller 151 may display images and/or video captured by the surveyor 101.

Baer teaches all of the elements of the current invention as stated above except:
generating a 3D path in the virtual reality environment based on at least one of the set of 3D information, the plurality of virtual locations, and the plurality of action items.

Contreras (US 20180025649 A1) teaches it is known to generate a 3D path in the virtual reality environment based on at least one of the set of 3D information, the plurality of virtual locations, and the plurality of action items. See FIG. 4B, FIG. 4D, and [0017] where the computer system 100 uses various sensors to pilot the UAV along a specific flight path and/or to a specified location.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Baer to incorporate the teachings of 3D path in the virtual reality environment based on at least one of the set of 3D information, the plurality of virtual locations, and the plurality of action items. In doing so, a “while the UAV is in flight, the UAV may obtain flight information from, for example, a global navigation satellite system (GNSS) receiver and determine a geospatial position of the UAV. A UAV computer system can then determine the UAV geospatial position relative to the boundary of a geofence.” ([0004])

Regarding claim 2, Baer in view of Contreras teaches:
The method of claim 1, wherein the movable platform includes an unmanned aerial vehicle (UAV), an unmanned ground vehicle (UGV), an unmanned surface vehicle (USV), or a robot. See Baer FIG. 6 reference character 601 where the surveyor includes an unmanned aerial vehicle (UAV).

Regarding claim 3, Baer in view of Contreras teaches:
The method of claim 1, further comprising generating the set of images by a flight simulating process. See Baer FIG. 9 and Col. 1 lines 53-67 where the controller may display video or images captured by the surveyor and may provide to a user an immersive first-person perspective of the environment.



The method of claim 1, wherein the set of images is visually presented via a virtual reality device, and See Baer FIG.’s 1, 6, 8-9 and Col. 3 lines 56-58, where the set of images are presented to the user via a virtual reality headset display 161.
wherein the set of images is visually presented to the operator based on an order determined by the 3D path. See Baer FIG. 10 and Col. 19 lines 11-16 where, in step 1016, the first anchor point is displayed to the user. The, in step 1028, the user of the controller 151 may decide whether additional anchor points should be generated and displayed.

Regarding claim 5, Baer in view of Contreras teaches:
The method of claim 1, further comprising adjusting the 3D path in response to receiving an instruction from the operator via a virtual reality device. See Baer FIG. 10 and Col. 19 lines 11-16 where, in step 1016, the first anchor point is displayed to the user. The, in step 1028, the user of the controller 151 may decide whether additional anchor points should be generated and displayed.

Regarding claim 6, Baer in view of Contreras teaches:
The method of claim 1, wherein the moveable platform includes an image component, and See Baer FIG. 1 where the surveyor 101 includes a camera 131.
wherein the action item includes at least one of 
(a) aligning the image component with a target, See Baer FIG. 6 where the surveyor 601 aligns the camera with an area of interest 699 (target). 
(b) establishing or maintaining a view angle of the image component, See Baer Col. 15 lines 58-63 where the surveyor 601 may be dispatched  to the general location at a safe altitude and manner of flight.
(c) aiming the image component toward a target, 
(d) collecting an image associated with the target via the image component, and See Baer Col. 7 lines 6-14 where the camera 131 captures an image of the area of interest. 
(e) aiming the image component toward the target and instructing the moveable platform to move around the target.

	Regarding claim 11, Baer in view of Contreras teaches:
The method of claim 1, wherein the plurality of virtual locations correspond to a plurality of physical locations. See Baer Col. 4 lines 41-67 and Col. 5 lines 1-16 where the plurality of anchor points are virtual objects associated with a real-world position and a user may utilize the system 100 to trace real-world objects (RWOs). This enables the user to do things such as “interior design, accident investigation, infrastructure inspection (e.g. bridges, pipelines, power lines, refineries, etc.)”

Regarding claim 12, Baer in view of Contreras teaches:
The method of claim 1, further comprising receiving an additional action item corresponding to one of the plurality of virtual locations. See Baer FIG. 11 and Col. 19 lines 42-61 where the user actuates one of the actuators by pressing a button on the headset frame 301 and the controller may respond to the detected actuation. For example, sending a signal to the 

Regarding claim 13, Baer in view of Contreras teaches:
The method of claim 12, wherein the additional action item is received by a manual input. See Baer FIG. 11 and Col. 19 lines 42-61 and preceding logic for claim 12.

Regarding claim 14, Baer in view of Contreras teaches:
The method of claim 1, further comprising manually adjusting the plurality of action items. See Baer FIG. 12 and Col. 20 lines 52-67 where the control 151 may track an orientation of the gaze of the user by tracking the orientation of the headset frame 301 via one or more sensors 310. Also see Baer Col. 19 lines 11-16 where the user of the controller 151 may decide to add and generate additional anchor points.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baer in view of Contreras as applied to claim 1 above, and further in view of Duggan (US 20050004723 A1).
Regarding claim 15, Baer in view of Contreras teaches:
The method of claim 1, further comprising generating the 3D path at least partially based on an obstacle avoidance algorithm See Contreras [0021] where the UAV comprises a camera 149 and a traffic collision avoidance system (TCAS).

Baer in view of Contreras teach all of the elements of the current invention except:
further comprising generating the 3D path at least partially based on a shape of an obstacle in the environment. 
Duggan teaches it is known to provide generating a 3D path at least partially based on a shape of an obstacle in the environment.
See FIG. 1 where the system 100 comprises a camera 164; a radar 166; and an “Air Collision Avoidance” component 122. Also see [0080] where an air collision avoidance sub-component will override the waypoint path and direct the aircraft off of the collision course. The air collision avoidance component directs the UAV to transition to a non-collision path therefore taking into account the shape of the obstacle in order to avoid it.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Baer in view of Contreras to incorporate the teachings of Duggan and provide the generation of the 3D path at least partially based on the shape of an obstacle in the environment. In doing so, “the commands generated for level 316 will first correspond to the requested waypoint path, then there will be a transition to a non-collision path, and then there will be a graceful transition back to the waypoint path.” ([0080])

Regarding claim 16, Baer in view of Contreras teaches:
The method of claim 1, further comprising generating the 3D path at least partially based on a shortest distance algorithm and an expected moving time of the moveable platform. See Baer Col. 8 lines 29-67 and Col. 9 lines 1-4 where the surveyor 101 may collect spatial data relating to the RWOs via the LRF 232 and may estimate a position for the RWOs. The control system 220 may transmit a lase command via the LRF 232. The LRF 232 transmits a laser toward the target RWO and measures the time-of-flight for the laser to calculate a distance from the LRF 232 to the target. The LRF 232 may then transmit the time-of-flight measurement and/or the distance measurement to the control system 220.

Regarding claim 19, Baer in view of Contreras teaches:
The method of claim 1, further comprising generating the 3D path at least partially based on an input from the operator. See Contreras [0050] where the user may select a series of geographically-based waypoints and a launching location for the UAV via a user device 212 or FCS 213.

Regarding claim 20, Baer in view of Contreras teaches:
The method of claim 19, wherein the input is received from the operator via the virtual reality device. See Contreras [0051] where the user device 212 or GCS 213 may have a physical control device such as a virtual control in a user interface. The user device or GCS may transmit a signal corresponding to the user input to the UAV via radio communication and that signal can control things like the UAV altitude, payload direction, or waypoint transition speed.



The method of claim 19, wherein the input is associated with a gesture of the operator. See Contreras [0051] where the user may use a toggle or joystick or virtual control in a user interface to control the vertical ascent/descent rate, UAV altitude, etc. Also see Baer Col. 11 lines 16-31 where the display 161 is responsive to movements of the headset frame 301 and therefore responsive to head movements of a user wearing the headset frame 301.

Regarding claim 22, Baer in view of Contreras teaches:
The method of claim 1, further comprising determining the plurality of virtual locations at least partially based on an input from the operator. See Baer FIG. 10 step 1028 and Col. 19 lines 11-16 where the user may decide to add additional anchor points to be generated and displayed.

Regarding claim 23, Baer in view of Contreras teaches:
The method of claim 1, wherein the instruction is received as a gesture by the operator. See Baer Col. 20 lines 26-35 where the controller 151 may identify an area of focus and generate an anchor point corresponding to a user’s gaze. 

Regarding claim 24, Baer in view of Contreras teaches:
The method of claim 5, further comprising adjusting the 3D path in response to receiving the instruction from the operator by at least one of:
(a) identifying an additional virtual location in a virtual environment corresponding to the environment[;] and adjusting the 3D path to include the additional virtual location; See Baer Col. 19 lines 40-52 where the user presses a button the headset frame 301 and generates an additional anchor point corresponding to the user’s gaze or known area of focus.
(b) identifying an existing virtual location from the plurality of virtual locations and adjusting the 3D path to exclude the identified existing virtual location; and 
(c) adjusting a curvature of the 3D path visually presented in the virtual environment corresponding to the environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.P./ 6/14/2021Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661